              Case 1:19-cv-05021-JMF Document 5 Filed 06/03/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ALAN G. STEVENS,                                                       :
                                                                       :
                                    Plaintiff,                         :      19-CV-5021 (JMF)
                                                                       :
                  -v-                                                  :     NOTICE OF INITIAL
                                                                       :   PRETRIAL CONFERENCE
MICHAEL BLUMENTHAL and                                                 :
MB PROPERTY ACQUISITIONS, LLC,                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        It is hereby ORDERED that counsel for all parties appear for an initial pretrial conference
with the Court on August 13, 2019 at 3:15 p.m. in Courtroom 1105 of the Thurgood Marshall
Courthouse, 40 Centre Street, New York, New York. All counsel are required to register
promptly as filing users on ECF and to familiarize themselves with the SDNY ECF Rules &
Instructions, which are available at http://nysd.uscourts.gov/ecf_filing.php. All counsel must
also familiarize themselves with the Court’s Individual Rules, which are available at
http://nysd.uscourts.gov/judge/Furman. Absent leave of Court obtained by letter-motion filed
before the conference, all pretrial conferences must be attended by the attorney who will serve as
principal trial counsel.

        Counsel are directed to confer with each other prior to the conference regarding
settlement and each of the other subjects to be considered at a Federal Rule of Civil Procedure 16
conference. Additionally, in accordance with Paragraph 2.B of the Court’s Individual Rules and
Practices, the parties are hereby ORDERED to file on ECF a joint letter, described below, as
well as a proposed Civil Case Management Plan and Scheduling Order attached as an exhibit to
the joint letter, no later than Thursday of the week prior to the initial pretrial conference.
The parties shall use this Court’s form Proposed Civil Case Management Plan and Scheduling
Order, which is also available at http://nysd.uscourts.gov/judge/Furman. Any open legal issues
can be addressed at the conference.

       The joint letter shall not exceed five (5) pages, and shall provide the following
information in separate paragraphs:

        (1)      A brief statement of the nature of the action and the principal defenses thereto;

        (2)      A brief explanation of why jurisdiction and venue lie in this Court. In any action
                 in which subject matter jurisdiction is founded on diversity of citizenship pursuant
             Case 1:19-cv-05021-JMF Document 5 Filed 06/03/19 Page 2 of 3



                to Title 28, United States Code, Section 1332, the letter must explain the basis for
                the parties’ belief that diversity of citizenship exists. Where any party is a
                corporation, the letter shall state both the place of incorporation and the principal
                place of business. In cases where any party is a partnership, limited partnership,
                limited liability company, or trust, the letter shall state the citizenship of each of
                the entity’s members, shareholders, partners, and/or trustees. See, e.g.,
                Handelsman v. Bedford Vill. Assocs. L.P., 213 F.3d 48 (2d Cir. 2000).

       (3)      A statement of all existing deadlines, due dates, and/or cut-off dates;

       (4)      A brief description of any outstanding motions;

       (5)      A brief description of any discovery that has already taken place and of any
                discovery that is necessary for the parties to engage in meaningful settlement
                negotiations;

       (6)      A list of all prior settlement discussions, including the date, the parties involved,
                and the approximate duration of such discussions, if any;

       (7)      A statement confirming that the parties have discussed the use of alternate dispute
                resolution mechanisms and indicating whether the parties believe that (a) a
                settlement conference before a Magistrate Judge; (b) participation in the District’s
                Mediation Program; and/or (c) retention of a privately retained mediator would be
                appropriate and, if so, when in the case (e.g., within the next sixty days; after the
                deposition of plaintiff is completed; after the close of fact discovery; etc.) the use
                of such a mechanism would be appropriate; and

       (8)      Any other information that the parties believe may assist the Court in advancing
                the case to settlement or trial, including, but not limited to, a description of any
                dispositive issue or novel issue raised by the case.

        If this case has been settled or otherwise terminated, counsel are not required to submit
such letter or to appear, provided that a stipulation of discontinuance, voluntary dismissal, or
other proof of termination is filed on the docket prior to the date of the conference, using the
appropriate ECF Filing Event. See SDNY ECF Rules & Instructions §§ 13.17-13.19 & App’x A,
available at http://nysd.uscourts.gov/ecf_filing.php.

        In accordance with the Court’s Individual Rules and Practices, requests for an extension
or adjournment may be made only by letter-motion filed on ECF and must be received at least 48
hours before the deadline or conference. The written submission must state (1) the original
date(s); (2) the number of previous requests for adjournment or extension; (3) whether these
previous requests were granted or denied; (4) whether the adversary consents and, if not, the
reasons given by the adversary for refusing to consent; and (5) the date of the parties’ next
scheduled appearance before the Court. Unless counsel are notified that the conference has been
adjourned, it will be held as scheduled.




                                                   2
          Case 1:19-cv-05021-JMF Document 5 Filed 06/03/19 Page 3 of 3



        Counsel who have entered a notice of appearance as of the issuance of this order are
directed (1) to notify all other parties’ attorneys in this action by serving upon each of them
a copy of this order and the Court’s Individual Rules and Practices forthwith, and (2) to
file proof of such notice with the Court. If unaware of the identity of counsel for any of the
parties, counsel receiving this order must forthwith send a copy of this order and the Court’s
Individual Rules and Practices to that party personally.

       SO ORDERED.

Dated: June 3, 2019                                __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               3
